— In a negligence action to recover damages for personal injuries, etc., arising out of a collision at an uncontrolled intersection, plaintiffs appeal from a judgment of the Supreme Court, Suffolk County, entered May 29, 1975, which is in favor of defendants and against them, upon a jury verdict, after a trial limited to the issue of liability only. Judgment affirmed, with costs. While the charge might not be considered perfect, it was adequate, when considered as a whole, to instruct the jury with respect to negligence as a proximate cause of the accident, and contributory negligence as a bar to recovery (see Kalish v Krieger, 42 AD2d 955). We have considered appellants’ other arguments and find them to be without merit. Cohalan, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.